DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of Group I, encompassing claims 1-5, in the reply filed on February 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.	Claims 6-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

3.	Claims 1-5 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed on 01/09/2019, 12/20/2019, 04/21/2020, 04/20/2021, 05/14/2021, 05/17/2021 and 02/09/2022 have been considered and the references therein are of record.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The foreign priority document JP 2016-081030, filed on 04/14/2016, was received by the Office on October 12, 2018.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See, for example, in Figure 1. Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located within Figure 1, e.g., LSNKL, LAIIL, LLMVL, ISNKI, IAIII, ILMVI, etc. There are no corresponding sequences within the sequence listing.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forman et al. (J. Biol. Chem. 1997, 272(51), 32247-32253; listed on 12/20/19 IDS).
	Forman et al. teach a method that comprises culturing, in a culture medium, a cell that has been transfected to express human amyloid precursor protein (APP), which comprises the amyloid-beta (A) peptide. See Experimental Procedures at p. 32248. In particular, Forman teaches that the generation of amyloid proteins was compared between human neuronal NT2N cells, primary rat astrocytes, and Chinese hamster ovary (CHO) cells engineered to express wild-type APP or the Swedish NL mutant APP (APPNL) (see abstract). Such teachings therefore address limitations of present claim 1 (a cell that expresses an APP or part thereof comprising Aprotein sequence), claim 3 (the cell is a cell in which an expression system of APP has been introduced), and claim 4 (the APP is of a wild-type or is a mutant having one or more amino acid mutations). 
Forman teaches analysis of the amyloid peptides within the culture media (see, for instance, Immunoblotting at p. 32248, and Fig. 2), which provides for the step of collecting the cell secreted-type ASPD-like structures as in claim 2. Absent evidence to the contrary, the cell media would inherently comprise the ASPD-like structures as claimed. See, for example, Fig. 2 of Forman which shows the presence of amyloid aggregates of about the size of the ASPD-like structures of the instant invention.
Furthermore, the court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the .

8.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komura et al. (Alzheimer's Dementia. 2013, 9(4, Suppl 1), P180, Abstract No. P1-076).
Komura et al. teach a method of producing amylospheroids (ASPDs) by culturing hippocampal neuronal cells transfected with wild-type or mutant APP (either Swedish mutation or E693) with an adeno-associated viral vector. Komura teaches that ASPDs were successfully produced both intracellularly and extracellularly (i.e., secreted by the transfected cells) because the ASPD-forming neurons were surrounded by TUNEL-positive cells, indicating that the toxic ASPDs were secreted. The Komura reference thus provides for all elements of present claims 1 and 3-4.

9.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienlen-Campard et al. (J. Biol. Chem. 2008, 283(51), 7733-7744).
Kienlen-Campard et al. teach a method that comprises culturing CHO cells transfected with human APP695 wild-type or APP having one or more mutations of glycine residues within the A GXXXG motifs, such as those shown in Figure 1A at p. 7736. See also Cell Cultures and Transfection at p. 7734. Such teachings therefore address the limitations of instant claim 3 (the cell is a cell in which an expression system of APP has been introduced), claim 4 (the APP is a wild-type or a mutant having one or more amino acid mutations), and claim 5 (the APP mutant has an amino acid mutation in glycine in a GXXXG motif of the A amino acid sequence).
As noted above, because the only active step required by the method of claim 1 is the step of culturing a cell that expresses APP, and because Kienlen-Campard teaches this step, the reference has inherently performed the presently claimed method and would thus the cultured cells would intrinsically produce secreted ASPD-like structures.  Further, Kienlen-Campard teaches measuring the production of APP, A and sAPP in the culture media of cells expressing the various APP mutants (see Immunoprecipitation and Co-immunoprecipitation at pp. 7734-7735), which provides for the step of collecting the ASPD-like structure from the culture medium as in claim 2. Accordingly, the teachings of Kienlen-Campard provide for all elements of the presently claimed method of claims 1-5.

Conclusion
10.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649